DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
Claims 16-20, 22, 24-37 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarradon (US Patent No. US 9,248,263 B2, Feb. 2, 2016) in view of Hamburger (US PG Pub. No. US 2008/0091140 A1, Apr. 17, 2008) (hereinafter “Hamburger”), Fulton, III (US PG Pub. No. US 2014/0142598 A1, May 22, 2014) (hereinafter “Fulton”).
Regarding claim 16: Sarradon teaches a method for imaging and treating a blood vessel, the method comprising: inserting a guidewire in a blood vessel having a lesion such that the guidewire is provided across the lesion (claim 1); providing a balloon catheter comprising: a shaft (claim 1, figure 8) including: an infusion wall, wherein the infusion wall and an outer surface of the shaft define an infusion lumen (figures 2-4 - third conduit 8 corresponds to the infusion lumen and, in all of figures 2-4, third conduit 8 is shown with at least a portion of the wall(s) of the conduit corresponding to the external surface of the shaft and at least a portion of the wall(s) corresponding to an internal wall which is the "infusion wall"; in particular, see figure 4 which clearly shows third conduit 8 being defined by two walls - one of which is the outer surface of the shaft and the inner wall which is the "infusion wall");an inflation wall defining an inflation lumen (figures 2-4 - second conduit 7 corresponds to the inflation lumen and, in all of figures 2-4, second conduit 7 is shown with at least one wall which is the "inflation wall");a dilation balloon coupled to said shaft and in fluid communication with the inflation lumen (figure 8 - balloon 5; column 5, lines 48-56); a fluid inlet and a fluid outlet in fluid communication with the infusion lumen, the fluid outlet adjacent said dilatation balloon (third connector piece 11; column 5, lines 57-64; injection orifaces 12a and 12b), and a guidwire channel fluidly isolated from the infusion lumen and the inflation lumen, the guidewire channel having a distal guidewire opening (first conduit 6; figure 8; column 6, lines 39-47; figures 2-4 which show first conduit 6), 
Hamburger, in the same field of endeavor, teaches that the length of a member (e.g. a catheter or a guidewire) is a results effective variable (length must be sufficient to extend to the desired location with sufficient length remaining for necessary manipulations) and one having skill in the art would be able to determine an appropriate length ([0064]). 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to implement the distance of Sarradon as a distance suitable for the application, including 30 cm or less, in view of the teachings of Hamburger since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.
Further regarding claim 16: Sarradon and Hamburger teach wherein said guidewire channel includes an inclined portion disposed within said shaft and configured to skew said guidewire upon forcing thereof through the inclined portion, the inclined portion extending through at least one of the inflation wall or the infusion wall (Sarradon - figure 8; figures 2-4 – in at least the configuration of figure 4 the inclined portion, which links the external guidewire to first conduit 6 as shown by the arrow in the annotated figure below, would necessarily travel through both of the infusion lumen and the inflation lumens [second and third conduits 7 and 8]); passing said guidewire through said distal guidewire opening and said proximal guidewire opening and pushing said balloon catheter in the blood vessel such that said fluid outlet is in approximation with the lesion (claim 1, figure 8). 
Sarradon further teaches injecting a small amount of contrast enhancing medium from said fluid outlet and producing a visualization of the lesion (claim 1; column 3, lines 14-18 - "small amount" of contrast is injected; column 5, lines 57-64 - blood vessel including stenosed 
Sarradon and Hamburger are silent on the visualization being an angiogram. 
Fulton, in the same field of endeavor, teaches positioning a catheter adjacent to a lesion, delivering contrast agent, and acquiring an angiogram of the lesion ([0086], [0103]). Fulton teaches that the angiogram is for the purposes of identifying the lesion location in order to deliver treatment ([0103]). 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the method of Sarradon and Hamburger by implementing the visualization as an angiogram in order to identify the lesion location in view of the further teachings of Fulton.
Finally, regarding claim 16: Sarradon, Hamburger and Fulton teach delivering medicament to the lesion (Sarradon - column 7, lines 62-67 – Sarradon contemplates the delivery of a medicament but does not explicitly describe this; Fulton – [0086]).

    PNG
    media_image1.png
    644
    514
    media_image1.png
    Greyscale


Regarding claim 18: Sarradon, Hamburger and Fulton teach a method according to claim 16, wherein said medicament is delivered from said fluid outlet (Fulton – [0086], figure 11)
Regarding claim 19: Sarradon, Hamburger and Fulton teach flushing the catheter (which would be inclusive of the inlets and outlets) with a cleaning medium prior to use (Hamburger - [0068]). While Berger, Hamburger and Fulton don’t explicitly disclose flushing with the cleaning medium between steps, it is considered to be prima facie obvious for one having skill in the art at the time of filing to flush the catheter with a cleaning medium at any time when unwanted material may be present in the catheter (e.g. flushing residual contrast medium prior to administering a medicament). 
Regarding claim 20: Sarradon, Hamburger and Fulton teach a method according to claim 16, wherein said medicament includes a thrombolytic agent (Fulton – [0086]).
Regarding claim 22: Sarradon, Hamburger and Fulton teach a method according to claim 16, wherein said blood vessel is an obstructed coronary artery (Hamburger - [0035], [0050], [0067], [0086]).
Regarding claim 24: Sarradon, Hamburger and Fulton teach a method according to claim 16, comprising: expanding said dilatation balloon to dilate the blood vessel about the lesion (Sarradon – claim 1; Hamburger - [0078]).
Regarding claim 25: Sarradon, Hamburger and Fulton teach a method according to claim 24, wherein said expanding is performed before said delivering (Sarradon – claims 2, 3, 4, 9; Hamburger - [0078] - If the procedure is repeated multiple times, then any step of a previous repeat can be said to be before any step of a current repeat, or any step of a future/next repeat can be said to be after any step of a current/past repeat).

Regarding claim 27: Sarradon, Hamburger and Fulton teach a method according to claim 24, wherein said expanding is performed after said delivering (Sarradon – claims 2, 3, 4, 9; Hamburger - [0078] - If the procedure is repeated multiple times, then any step of a previous repeat can be said to be before any step of a current repeat, or any step of a future/next repeat can be said to be after any step of a current/past repeat).
Regarding claim 28: Sarradon, Hamburger and Fulton teach a method according to claim 16, wherein said injecting is repeated after said delivering (Sarradon – claims 2, 3, 4, 9; Hamburger - [0078] - If the procedure is repeated multiple times, then any step of a previous repeat can be said to be before any step of a current repeat, or any step of a future/next repeat can be said to be after any step of a current/past repeat).
Regarding claim 29: Sarradon, Hamburger and Fulton teach a method according to claim 24, wherein said injecting is repeated after said expanding (Sarradon – claims 2, 3, 4, 9; Hamburger - [0078] - If the procedure is repeated multiple times, then any step of a previous repeat can be said to be before any step of a current repeat, or any step of a future/next repeat can be said to be after any step of a current/past repeat).
Regarding claim 30: Sarradon, Hamburger and Fulton teach a method according to claim 24, comprising: deflating said dilatation balloon (Sarradon - column 7, lines 35-40; claim 1; claim 3; claim 9).
Regarding claim 31: Sarradon, Hamburger and Fulton teach a method according to claim 30, wherein said injecting is repeated after said deflating (Sarradon – claims 2, 3, 4, 9; Hamburger - [0078] - If the procedure is repeated multiple times, then any step of a previous 
Regarding claim 32: Sarradon, Hamburger and Fulton teach a method according to claim 30, wherein said delivering is performed after said deflating (Sarradon – claims 2, 3, 4, 9; Hamburger - [0078] - If the procedure is repeated multiple times, then any step of a previous repeat can be said to be before any step of a current repeat, or any step of a future/next repeat can be said to be after any step of a current/past repeat).
Regarding claim 33: Sarradon, Hamburger and Fulton teach a method according to claim 30, wherein said delivering is performed before said deflating (Sarradon – claims 2, 3, 4, 9; Hamburger - [0078] - If the procedure is repeated multiple times, then any step of a previous repeat can be said to be before any step of a current repeat, or any step of a future/next repeat can be said to be after any step of a current/past repeat).
Regarding claim 34: Sarradon, Hamburger and Fulton teach a method according to claim 24, wherein said dilatation balloon is provided enclosed with a collapsed expandable member such as a stent (Hamburger - [0079]; Fulton - [0021], [0111]-[0114]).
Regarding claim 35: Sarradon, Hamburger and Fulton teach a method according to claim 34, wherein said expandable member is self- expandable (Fulton - [0112]).
Regarding claim 36: Sarradon, Hamburger and Fulton teach a method according to claim 34, wherein said expandable member is balloon- expandable (Fulton - [0021], [0111]).
Regarding claim 37: Sarradon, Hamburger and Fulton teach a method according to claim 16, wherein said fluid outlet is located proximally to said dilatation balloon (Sarradon – figure 8).
Regarding claim 39: Sarradon, Hamburger and Fulton teach a method according to claim 16, wherein said inclined portion extends transversely through said inflation wall and said infusion wall (Sarradon – figure 8; column 6, lines 43-47 – where the “first conduit” is the guidewire lumen; see rejection of claim 16 above).
Response to Arguments
Applicant’s arguments with respect to prior art rejections of all pending claims, filed 02/23/2021, have been fully considered but are not persuasive.
Applicant argues that the disclosure of Sarradon is not enabling for inserting the guidewire through the wall(s) of the tubular body 1 (as is shown in Sarradon figure 8).
Examiner respectfully disagrees. First, the portion of the MPEP which Applicant has cited (MPEP 2121.01) applies only to anticipation rejections under 35 U.S.C. §102. With respect to rejections under 35 U.S.C. §103, MPEP 2121.01(II) states:
"Even if a reference discloses an inoperative device, it is prior art for all that it teaches." Beckman Instruments v. LKB Produkter AB, 892 F.2d 1547, 1551, 13 USPQ2d 1301, 1304 (Fed. Cir. 1989). Therefore, "a non-enabling reference may qualify as prior art for the purpose of determining obviousness under 35 U.S.C. 103." Symbol Techs. Inc. v. Opticon Inc., 935 F.2d 1569, 1578, 19 USPQ2d 1241, 1247 (Fed. Cir. 1991).

That is, a reference need not be enabling when used in a rejection under 35 U.S.C.§103. Therefore, since the instant rejections are obviousness rejections under 35 U.S.C. §103, there is no requirement that the disclosure be enabling.
	Second, it is noted that the only disclosure with respect to this feature in the instant disclosure is that the guidewire passes through a hole in the lumen wall(s) (see pg. 15 of the instant specification). There is no evidence that a person of ordinary skill in the art would be required to perform undue experimentation to determine that a hole is necessary in order to pass a guidewire through a lumen wall, particularly when the reference clearly provides a disclosure of a guidewire passing through a lumen wall (even if the word “hole” is not used). See Sarradon figure 8 and all associated description. 
	The rejections are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on (571)-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN A PEHLKE/            Primary Examiner, Art Unit 3793